DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image reading unit in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:

Image reading unit performed by a CPU (paragraph [0033])
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 2016/0191720 A1).

With respect to Claim 1, Yamaguchi’720 shows an image forming apparatus (Figure 1 image forming apparatus 100), comprising: 
a printing apparatus configured to form an image on a sheet based on an image forming condition (paragraphs [0007] and [0072], [0076]  printing an image according to an image formation adjustment like  density, color or position information/condition); 
an image reading unit configured to read an image for adjustment of the image forming condition, which is formed on the sheet by the printing apparatus (paragraphs [0007] and [0077] adjustment is an operation to maintain an image formation density/color/position properly by outputting an adjustment chart for each predetermined period and measuring the adjustment chart); and 
at least one processor configured to: control (Figure 1 control section 101) the printing apparatus to form an image based on a print job (Figure 4, printing an ordinary image/job in S101-S102 in paragraphs [0075]-[0077]); and 
control, when an interrupt print job to be processed by interrupting image formation based on the print job is requested (Figure 4 S103 interruption occur while ordinary image/job in paragraphs [0075]-[0077] and [0092]), the printing apparatus to form an image corresponding to the interrupt print job by interrupting processing based on the print job (Paragraph [0094]-[0095] Figure 4 S104-S107  in the case where interruption occurs control section 101 changes the kind of a job to be executed from ordinary image formation to another/adjustment image formation), wherein the at least one processor is configured to: 
control the printing apparatus to create a chart for adjustment obtained by forming the image for adjustment on the sheet before the processing is returned to the print job after end of processing based on the interrupt print job (paragraph [0075]-[0078] and figure 4 steps S107-S115 outputting an another/adjustment chart and measuring the adjustment chart); and 
adjust the image forming condition based on a result of reading the image for adjustment of the chart for adjustment by the image reading unit (paragraph [0092]-[0096] when an interruption such as adjustment image formation occurs, performing the adjustment).  
With respect to Claim 8, Yamaguchi’720 shows the image forming apparatus according to claim 1, wherein the at least one processor is configured to correct a geometric characteristic of the image to be formed on the sheet (paragraphs [0007] and [0072], [0076]  printing an image according to an image formation adjustment like  density, color or position information/geometric).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2016/0191720 A1) further in view of Shibaki et al. (US 2007/0053710 A1).

With respect to Claim 2, Yamaguchi’720 shows wherein the at least one processor is configured to adjust the image forming condition based on the result of reading the image for adjustment of the chart for adjustment before the processing is returned to the print job after the end of the processing (paragraph [0092]-[0096] when an interruption such as adjustment image formation occurs, performing the adjustment)  [ ]. 
Yamaguchi’720 does not specifically show wherein the adjustment is based on the interrupt print job having the adjustment of the image forming condition set disabled.
Shibaki’710 shows the adjustment is based on the interrupt print job having the adjustment of the image forming condition set disabled (Figure 4, paragraphs [0064]-[0065] user can select to execute adjustment in element 401 or to not execute adjustment in element 403 and the control unit 70 will determine based on the user selection).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Yamaguchi’720 to include adjustment is based on the interrupt print job having the adjustment of the image forming condition set disabled method taught by Shibaki’710. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to permit the user to select desired settings and avoid wastefully repeating an image adjustment process and to prevent the occurrence of a variation in image quality and a delay in processing time upon starting the image adjustment process (paragraphs [0091]-[0092]).
With respect to Claim 3, the combination of Yamaguchi’720 and Shibaki’710 shows the image forming apparatus according to claim 2, wherein the print job has the adjustment of the image forming condition set enabled (Figure 4 allowing execute adjustment in element 401).  

Allowable Subject Matter
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675